Citation Nr: 0703996	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  97-23 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from January 
1966 to January 1968.  

The remaining issue on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  That rating 
decision, in part, denied service connection for a bilateral 
knee disorder.

The case was previously before on multiple occasions, most 
recently in March 2006, when it was remanded to provide 
additional notice to the veteran.  The requested action has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  There is no evidence of any knee disorder during service, 
and no evidence of arthritis of the knees within the first 
year after separation from service.  

2.  The veteran's service-connected disabilities are:  the 
residuals of a lumbar vertebra compression fracture; major 
depressive disorder; erosive gastritis; and, hemorrhoids.  

3.  There is no competent medical evidence linking any 
current knee disorder to the veteran's military service, or 
to any service-connected disability.  


CONCLUSION OF LAW

A bilateral knee disorder, was not incurred in, or aggravated 
by, active military service;  may not be presumed to have 
been incurred in service; and, is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
March 2004, January 2005, and April 2006 satisfied the duty 
to notify provisions.  The veteran's service medical records, 
VA medical treatment records, and private medical records 
have been obtained and he has been accorded several VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  This appeal stems from an August 2000 rating 
decision, which is prior to the effective date of the current 
duty to notify regulations.  Nevertheless, the appeal was 
readjudicated in a September 2006 Supplemental Statement of 
the Case which is after the most recent duty to notify 
letter.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for service 
connection.  The evidence includes, but is not limited to:  
service medical records; the veteran's contentions; private 
medical treatment records; VA medical treatment records; and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for service connection for 
a bilateral knee disorder.  

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  He specifically claims that his 
knee disorder is caused by his service-connected low back 
disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Arthritis  may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This is commonly referred to as a 
"presumptive" service connection as the disability is 
presumed to have occurred during service if it manifests 
within the requisite period of time.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service medical records are complete.  They 
contain entrance and separation examination reports along 
with treatment records spanning the veteran's period of 
active service.  There is no indication in any of the service 
medical records that the veteran had any complaints of, or 
treatment for, any knee injury or disorder during active 
service.  In November 1967, separation examination of the 
veteran was conducted.  On the report of medical history, the 
veteran did not indicate that he had any knee symptoms.  
Clinical evaluation of the lower extremities was normal.  

An April 1997 letter from the veteran's private physician 
states that he was treated for bilateral knee pain, but not 
diagnosis was given.  A private treatment record dated 
February 2000 also refers to treatment of knee pain without 
providing a diagnosis of the underlying disability.

In December 1998, a VA examination of the veteran was 
conducted.  He reported having bilateral knee pain.  The 
examining physician indicated that the veteran was scheduled 
for magnetic resonance imaging (MRI) testing of his knees but 
that results were not yet available.  The examining 
physician's assessment was that the veteran had a meniscal 
tear of the right knee and bilateral degenerative joint 
disease (arthritis) of the knees.  However, the Board does 
not understand how the physician made this assessment.  No 
MRI appears to have been conducted, as no report is of 
record.  A December 1998 VA x-ray examination report is 
attached to the examination report and indicates 
"essentially negative both knee studies."  

A March 2000 VA treatment record reveals that the veteran's 
bilateral knees were non-tender to palpation, and without 
redness or swelling.  Bilateral knee x-rays were negative for 
abnormality and the assessment was simply "chronic knee 
pain."  In April 2000, VA computed tomography (CT) 
examination of the veteran's knees was conducted and reveled 
that both knees were normal, without any noted abnormality.

A December 2000 letter from a private physician states that 
the veteran had back pain from his service-connected low back 
disability with symptoms of radicular pain radiating down the 
veteran's legs to the level of his knees.  

In April 2004, another VA examination of the veteran was 
conducted.  The veteran reported bilateral knee pain being 
worse on the right.  Physical examination revealed bilateral 
crepitis of the knees.  However, gait was normal as was range 
of motion of both knees.  Some tenderness to palpation was 
noted and the examining physician indicated that recent x-ray 
examination revealed "minimal degenerative joint disease" 
of the knees.  The examining physician's impression was that 
the veteran had minimal bilateral degenerative joint disease 
of the knees which was related to the veteran's obesity and 
post-service occupation and not to the service-connected low 
back disability.  The examining physician further clarified 
this opinion in April 2005 and stated that a spinal disorder 
could be affected by knee problems, but that the reverse was 
not true.  Spine disorders do not cause or aggravate knee 
disorders.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disorder.  
The veteran has a current diagnosis of arthritis of the 
knees.  However, there is no evidence of any knee injury, or 
knee disability during service and there is no competent 
medical evidence linking the current knee disability to 
military service.  Accordingly, the veteran's claim on a 
direct basis must be denied.  

As stated above, the veteran clearly has arthritis of the 
knees.  However, there is no evidence of arthritis of the 
knees during service or within the first year after 
separation from service.  Rather, the first confirmed x-ray 
evidence of arthritis of the knees is dated over three 
decades after the veteran separated from active service.  
Accordingly, service connection on presumptive basis must be 
denied.  

Finally, the veteran is service-connected for a low back 
disability at a 60 percent disability rating.  He claims that 
his service-connected back disability has caused his current 
knee disorder.  Further, he states that his private physician 
has related the two disabilities.  However, the veteran has 
submitted no evidence which links the two disabilities.  The 
VA medical opinions of record clearly state that the 
veteran's knee disorder is not caused, or aggravated, by the 
service-connected low back disability.  There is no medical 
evidence linking the current knee disability to the veteran's 
service-connected low back disability, or to any other 
service-connected disability.  Accordingly, service 
connection on a secondary basis must also be denied.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


